DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
 	The information disclosure statement filed on 09/06/2019 has been considered and
placed in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng et al. (U.S. 8,773,045).
Regarding claim 1, Cheng et al. (hereinafter, Ref~045) discloses (please see Figures 1-9 and related text for details) an amplification apparatus comprising: 
a switching amplifier (please see the full bridge switching circuit 21 centered by transistors 211:214 of Fig. 1 for details24) configured to be driven on the basis of a control signal (e.g. square wave signal of Fig. 9) to amplify an input signal (disposed at the gates) and to generate an amplified signal as seen/expected; and 
an adjuster (control circuit 24 of Fig. 1 can be read as the claimed adjuster OR at least it is functionally equivalent to it since it is configured to control time-delay/phase shift as described in col. 3, between lines 45-55) configured to adjust at least one of the signal to be amplified and meeting claim 1. 
Regarding claim 2, Ref~045 discloses the amplification apparatus according to claim 1, wherein the adjuster is includes a delay circuit (not shown, but said delay circuit or the like would obviously be needed to provide time-delay among Vgs1:Vgas4 as shown in Fig. 2), meeting claim 2.  
Regarding claim 3, Ref~045 discloses the invention in a broad sense without suggesting/supporting the claimed “wherein the adjuster is includes a D flip-flop, the input signal is received at a D terminal of the D flip-flop, and the control signal is received at a CLK terminal of the D flip-flop”. However these are normal design parameters/features in the field and it would have been obvious employ said D flop-flop to provide time-delay as well-known/widely-used in the field, meeting claim 3. 
Regarding claim 4, Ref~045 discloses the amplification apparatus according to claim 1, wherein the switching amplifier includes a full bridge circuit configured to be driven on the basis of the input signal and the control signal as seen/expected, meeting claim 4.  
	Regarding claim 8, Ref~045 discloses the amplification apparatus according to claim 4, wherein the full bridge circuit further includes a transformer (please see transformer 223 of Fig. 1), one end of the transformer is connected to a connection point between the first high-side transistor and the first low-side transistor, and the other end of the transformer is connected to a meeting claim 8.  

Allowable Subject Matter
Claims 5-7 and 9-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU P NGUYEN whose telephone number is 571-272-8577.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/HIEU P NGUYEN/Primary Examiner, Art Unit 2843